Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The substitute specification filed 10-16-20 has been approved for entry by the examiner.
3)	Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 1 line 14 ambiguously refers to "the first groove portion".  Which first groove portion?  In claim 1 line 14, it is suggested to change "the first groove portion" to --each first groove portion--. 
	Claim 1 line 15 ambiguously refers to "the second groove portion".  Which second groove portion?  In claim 1 line 15, it is suggested to change "the second groove portion" to --each second groove portion--.
 	Claim 1 lines 15-16 ambiguously refers to "the first groove portion".  In claim 1 lines 15-16, it is suggested to change "the first groove portion" to --a first groove
portion--.
	Claim 1 line 40 ambiguously refers to "the shallow grooves have other ends".  In claim 1 line 40, it is suggested to change "the shallow grooves have other ends" to --the shallow grooves in the center blocks have other ends--.
	Claim 3 line 2 ambiguously refers to "the shoulder block".  In claim 3 line 2, it is suggested to change "the shoulder block" to --each shoulder block--.
	Claim 4 line 3 ambiguously refers to "the center block".  In claim 4 line 3, it is suggested to change "the center block" to --each center block--. 
	Claim 5 line 4 ambiguously refers to "the center block".  In claim 5 line 4, it is suggested to change "the center block" to --each center block--. 

	Claim 7 line 2 ambiguously refers to "the shallow groove".  In claim 7 line 2, it is suggested to change "the shallow groove" to --each shallow groove--.
	Claim 12 line 3 ambiguously refers to "the center block".  In claim 12 line 3, it is suggested to change "the center block" to --each center block--. 
	Claim 13 line 3 ambiguously refers to "the center block".  In claim 13 line 3, it is suggested to change "the center block" to --each center block--. 
	Claim 14 line 2 ambiguously refers to "the shoulder block".  In claim 14 line 2, it is suggested to change "the shoulder block" to --each shoulder block--.
	Claim 15 line 1 ambiguously refers to "the shallow groove".  In claim 15 line 1, it is suggested to change "the shallow groove" to --each shallow groove--.
6)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7)	Claims 1, 3-7, 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 365 (JP 2016-074365) in view of Reygrobellet et al (US D846486), Japan 806 (JP 04-197806) and Europe 034 (EP 1,580,034).
	Japan 365 discloses a pneumatic tire comprising a tread having a directional tread pattern comprising "lug grooves" [FIGURES 1, 2].  Each lug groove comprises a "second groove portion" (e.g. 52, 53) and a "first groove portion" (51).  Each second groove portion is illustrated as being inclined at an angle of 16 degrees with respect to the circumferential direction in the inner region and at an angle of 75 degrees with respect to the circumferential direction in the outer region.  Thus, the second groove portion is more steeply inclined with respect to the circumferential direction in the inner region than the outer region.  Each first groove portion crosses the tire equator.  FIGURE 1 illustrates the first groove portion being inclined at an angle of 90 degrees with respect to the circumferential direction.  See FIGURE 1 and machine translation.  It is noted that Japan 365's tread inherently defines an inner region being centered on the tire equator and having a width of 50% tread width and a pair of outer regions, each having a width of 25% tread width.  Circumferential narrow grooves (7,8) connect second groove portions so as to define center blocks and shoulder blocks.  Japan 365 does not recite sidewall portions and bead portions.
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Japan 365's pneumatic tire with sidewall portions and bead portions as claimed since official notice is taken that it is well known / conventional per se in the tire art that a pneumatic tire comprises a tread portion, sidewall portions and bead portions.
improve grip performance [FIGURES 4-5, machine translation].  When Japan 365's center blocks as shown in FIGURE 1 are provided with both end open sipes as suggested by Reygrobellet et al and Japan 806, projection components of the shallow grooves when the shallow grooves formed in the center blocks are projected to the tire equator mutually do not overlap.  Hence, the claimed shallow grooves in the center blocks are rendered obvious by Reygrobellet et al and Japan 806.
	Furthermore, it would have been obvious to one of ordinary skill in the art to also provide each of Japan 365's center black and shoulder blocks with isolated asterisk shallow sipes since Europe 034 suggests providing tire tread with micro incisions 3 (micro sipes) having a depth of 1.5 to 3 mm in addition to incisions 2 (sipes) to improve grip on a new tire wherein the micro incisions (micro sipes) may be in the form of isolated asterisks [FIGURE 5C, machine translation].  It is noted that shallow groove 
	As to claim 3, the isolated micro sipe in the form of an asterisk defines a shallow groove having both ends terminating in the shoulder block. 
	As to claim 4, Japan 365 shows the first groove portion being inclined at 90 degrees with respect to the circumferential direction.  Also, Reygrobellet et al and Japan 806 render obvious providing a "shallow groove" (sipe having a depth of 30% main groove depth) in each of Japan 365's center blocks such that the shallow groove is linear as it crosses the tire equator.   
	As to claim 5, it would have been obvious to one of ordinary skill in the art to provide Japan 365's tread such that the average angle of the second groove portions with respect to the circumferential direction in the inner region is 35 to 45 degrees and the shallow groove formed in each center block includes a linear part extending at an angle from 35 to 45 degrees with respect to the circumferential direction since (1) Japan 365 teaches inclining the second groove portion at a smaller angle with respect to the circumferential direction in the inner region than the outer region, (2) Japan 365's second groove portions in the inner region define an linearly extending inner part of the center block [FIGURE 1], (3) Reygrobellet et al shows providing bent sipes in bent center blocks wherein each bent sipe comprises two linear sipe sections and optionally (4) official notice is taken that it is well known / conventional per se in the tire tread art to provide a tire tread having a directional tread pattern comprising inclined grooves in a 
	As to claim 6, it would have been obvious to one of ordinary skill in the art to position one of the isolated asterisk micro sipes (shallow grooves) in the shoulder block as claimed in view of (1) Europe 034's teaching to arrange multiple micro sipes across the surface of a block in a tire tread [FIGURE 5C] and (2) Europe 034's teaching to provide a block with a length of 15 to 30 mm [machine translation].
	As to claim 7, it would have been obvious to provide the center shallow grooves with a depth of 1 to 3 mm in view of (1) Japan 365's teaching to provide the inclined grooves ("main grooves") with a depth of 4 to 7 mm and (2) Japan 806's teaching to provide thin grooves (sipes) with a depth of 30-80% main groove depth [machine translation].  It is noted that 0.3 times 7 mm equals 2.1 mm (falling within the claimed range of 1 to 3 mm).  Furthermore, it would have been obvious to one of ordinary skill in the art to provide the shoulder shallow grooves with a depth of 1 to 3 mm in view of Europe 034's teaching to provide micro sipes (shallow grooves) with a depth of 1.5 to 3 mm. 
	As to claim 9, it would have been obvious to one of ordinary skill in the art to provide Japan 365's tire tread such that the circumferential narrow grooves have a depth of 75 to 85% of a depth of the second groove portions since Japan 365 teaches providing inclined grooves comprising the "second groove portions" with a depth of 4 to 7 and providing the circumferential narrow grooves with a depth between 2 mm and the depth (e.g. 7 mm) of the second groove portions.  In other words, Japan 365 teaches providing the circumferential narrow grooves with a depth of 29% [2 mm / 7 mm x100% 
	As to claim 12, note comment for claim 4.   
	As to claim 13, note comment for claim 5.
	As to claim 14, note comment for claim 6.
	As to claim 15, note comment for claim 7.       
8)	Claims 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 365 (JP 2016-074365) in view of Reygrobellet et al (US D846486), Japan 806 (JP 04-197806) and Europe 034 (EP 1,580,034) as applied above and further in view of Japan 323 (JP 09-226323).
	As to claims 8 and 16, it would have been obvious to one of ordinary skill in the art to provide Japan 365's tire such that a groove depth of the first groove portion is 65 to 75% of a depth of the second groove portion in view of Japan 323's teaching to increase depth of lateral grooves from depth D1 (tire equator side) to depth D2 (shoulder side) in a non-driving tire to improve wet performance and abrasion resistance wherein in an example D1 = 71% D2 (6 mm / 8.5 mm x 100% = 71%) [FIGURES 1-2, machine translation]. 
	As to claim 17, note comment for claim 9.
9)	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 365 (JP 2016-074365) in view of Reygrobellet et al (US D846486), Japan 806 (JP 04-197806) and Europe 034 (EP 1,580,034) as applied above and further in view of Japan 231 (JP 2010-174231).

ALLOWABLE SUBJECT MATTER
10)	Claims 10, 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Japan 365 teaches that the depth of the second groove portions (e.g. 52, 53) is 4-7 mm.  There is no reason to modify Japan 365's tire such that the second groove portions have a depth of 15-25 mm.
Remarks
11)	The remaining references are of interest.
12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 16, 2021